Citation Nr: 0801999	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability status post anterior cruciate ligament repair with 
degenerative changes, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on October 26, 2005, in Pittsburgh, 
Pennsylvania, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Board has received a lay statement from the veteran's 
wife.  However, the veteran submitted a waiver of the RO's 
initial consideration of the evidence in December 2007.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.    The veteran's left knee disability is not productive of 
moderate recurrent subluxation or instability; limitation of 
flexion to 45 degrees; limitation of extension to 10 degrees; 
ankylosis; or, malunion of the tibia and fibula with a 
moderate knee or ankle disability.  
3.  The veteran has dislocated cartilage with locking, pain, 
and effusion into the joint.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a separate 20 percent rating under Diagnostic 
Code 5258 for a left knee disability, status post anterior 
cruciate ligament repair with degenerative changes, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic 
Codes 5257-5010, 5258 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2004, prior to the initial decision on the claim in 
June 2004, as well as in November 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in connection with the claim and to decide the 
appeal would not be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation. Specifically, the June 2004 and November 2006 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the December 2004 statement of 
the case (SOC) and the July 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  In 
fact, the SOC and SSOC provided the veteran with the 
pertinent rating criteria.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2004 and November 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2004 and November 2006 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The November 2006 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the June 2004 and November 2006 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

Finally, the November 2006 letter specifically notified the 
claimant that he should submit any evidence or information in 
his possession that pertains to the claim.  Because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 letter and the July 2007 SSOC informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in April 2004 and 
June 2007, and he was provided the opportunity to testify at 
a hearing before the Board. VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them a SOC and SSOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.
In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's left knee disability is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5010.  With diseases, preference is to 
be given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that the 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257 is the service-connected disorder and that the 
arthritis under Diagnostic Code 5010 is a residual condition. 

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for extension limited to 5 degrees.  A 10 percent 
disability evaluation is contemplated for extension limited 
to 10 degrees.  A 20 percent disability evaluation is 
warranted when extension is limited to 15 degrees.
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 5257.  The medical evidence of 
record does now show the veteran to have moderate recurrent 
subluxation or lateral instability.  The Board does observe 
that the April 2004 VA examiner noted that the veteran had 
instability 30 percent of the time; however, there was no 
indication that such instability would be considered 
moderate.  In fact, the June 2007 VA examiner specifically 
stated that there was no recurrent subluxation or 
instability.  As such, the veteran has not been shown to have 
met the criteria for an increased evaluation under Diagnostic 
Code 5257.

In addition, the Board has considered whether the veteran 
would be entitled to an increased evaluation for his left 
knee disability under Diagnostic 5010.  However, the April 
2004 VA examination found the veteran's left knee to have 
range of motion from 0 to 100 degrees.  The June 2007 VA 
examiner also indicated that the veteran had active and 
passive range of motion from -5 degrees of full extension to 
65 degrees of flexion.  As such, the veteran's limitation of 
flexion and extension are both noncompensable. Accordingly, 
the veteran has not met the criteria for an evaluation in 
excess of 10 percent for his arthritis of the left knee.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis and impairment of the 
tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for his left knee disability 
are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5258, and 5262 (2007).  In this regard, the medical 
evidence of record does not show the veteran to have 
ankylosis or malunion of the tibia and fibula with a moderate 
knee or ankle disability.  In fact, the June 2007 VA examiner 
commented that the veteran did not have ankylosis, and there 
is no medical evidence documenting any malunion of the tibia 
and fibula.  Therefore, the Board finds that the veteran is 
not entitled to a higher or separate evaluation under 
Diagnostic Codes 5256 and 5262.

The Board does observe that the June 2007 VA examiner 
indicated that the veteran underwent meniscectomies of his 
medial and lateral menisci during an arthroscopic procedure 
in 1988.  Under Diagnostic Code 5259, a 10 percent disability 
evaluation is assigned for the symptomatic removal of 
semilunar cartilage.  However, the Board notes that the 
veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Code 5257-5010.  Absent any 
objective medical evidence of subluxation or instability, it 
appears that the 10 percent disability evaluation was based 
on recognition that the veteran had painful, limited motion.  
The General Counsel concluded in VAOPGCPREC 9-98 that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259.  As such, it appears that the veteran 
is already being compensated for the symptomatology caused by 
his removal of semilunar cartilage.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury if the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board 
finds that the veteran is not entitled to a higher or 
separate evaluation under Diagnostic Code 5259.

Nevertheless, the Board observes that the June 2007 VA 
examiner also found the veteran to have dislocated articular 
cartilage with locking, pain, and effusion.  It was further 
noted that the veteran had complaints of pain and that 
repetitive testing resulted in painful motion, 
incoordination, weakened movement, and excess fatigability.  
As such, the veteran has dislocated cartilage productive of 
locking, pain, and effusion, and the Board finds that he is 
entitled to a separate 20 percent disability evaluation under 
Diagnostic Code 5258 based on symptomatology other than 
instability or limitation of motion.  Accordingly, taking 
into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the holdings of Esteban, supra, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a combined 30 percent evaluation.  
The benefit of the doubt is resolved in the veteran's favor.  
See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

The Board has also considered whether an evaluation in excess 
of a combined 30 percent for the left knee disability is 
warranted.  However, a 20 percent disability evaluation is 
the maximum schedular rating available under Diagnostic Code 
5258.  Moreover, as discussed above, the medical evidence of 
record does not show the veteran to have recurrent 
subluxation, lateral instability, limitation of flexion, 
limitation of extension, ankylosis, or malunion of the tibia 
or fibula that meets the criteria for an increased 
evaluation.  Therefore, the Board concludes that an 
evaluation in excess of a combined 30 percent for the 
veteran's left knee disability is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left 
knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the June 
2007 VA examiner specifically noted that the veteran is 
currently employed.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected left knee 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 




ORDER

Subject to the provisions governing the award of monetary 
benefits, a separate 20 percent disability evaluation under 
Diagnostic Code 5258 (for a combined evaluation of 30 
percent) for left knee disability, status post anterior 
cruciate ligament repair with degenerative changes, is 
granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


